Title: To Thomas Jefferson from Mary Jefferson Bolling, 3 May 1787
From: Bolling, Mary Jefferson
To: Jefferson, Thomas



Chesnut Grove May 3 1787

This letter has been long due tho hope it will be acceptable to my dear brother but must confess he has reason to accuse me with long Silence. I have waited with great impatience to receive a line from you but to my great mortificacion have always been disappointed but still could not indulge the most distant idea it was for want of that affection that I have ever flattered my self I possest nor had I ever any reason to doubt but rather supposed it was the publick had taken your attention, and your extensive correspondence hear. I hope this will find you perfectly racovered of your dislicatied rist which I am exceedingly sorry to hear of. I cannot omit thanking you for your kind condolence in a letter to my sister Carr but had it been to me what a cordial it would have been to my drooping spirits, but I must not dwell two long on this subject I shall grow malincoly, I know you feel the sorrows of the afflicted, experience has taught you to do so. I have just returnd from a visit to Epington left Mrs. Epps very much dejected at being oblige to part with dear little polley and polley as much so at being seperatied from a person so dear to her. I left polley yesterday but did not take a final leave. I intend meeting her at osborns tomorrow and shall attend her to the hundred whear she is to embark.
I hope in my next I shall have the hapiness to congratulate you on her safe arrival of which I have very few doubts the fine season and undoubtedly a very fine ship. Her accomodations on bord will be exceeding good and I am perswaided the gentlemen whose care she is in will endeavour to make her passage as agreable as it is in their powers. It is my most ardent wish that she may have a pleasant passage. We shall all be very anxtious to hear of her safe arrival. I am quite at a loss now to know what to think of your return. I have numberless conjectures on that head. You have deprived us of the only object which made your return certain, but I will not despair. Permit me Solicite your return as soon as the situation of your affairs will admit it. Your friends all long to see you. Your presence would make us exceeding happy. Mr. Bolling is very
 much indisposed and has been for some time, pleads his excuse for not wrighting as you know his great avertion to it desires to be remembred to you in the most affectanate manner. I must conclude with wishing you and yours may injoy every blesing that this transitory life will admit of and beleive me to be with sincear affection

Mary Bolling

